Exhibit 10.4
Vistaprint N.V.
AMENDED AND RESTATED
2000-2002 SHARE INCENTIVE PLAN, as amended
     WHEREAS, VistaPrint Corporation, formerly VistaPrint.com Incorporated, a
Delaware corporation (“VistaPrint Delaware”) adopted the 2000-2002 Stock
Incentive Plan (the “Original Plan”) pursuant to resolutions approved by
VistaPrint Delaware’s Board of Directors at a meeting held on September 25, 2000
and by Written Consent of Stockholders dated October 2, 2000;
     WHEREAS, on April 29, 2002, VistaPrint Delaware merged and amalgamated with
the VistaPrint Limited, a Bermuda corporation (“VistaPrint Bermuda”), in
accordance with the Merger and Amalgamation Agreement by and between the
VistaPrint Bermuda and VistaPrint Delaware dated April 29, 2002 (the “Merger”),
pursuant to which VistaPrint Bermuda was the surviving entity;
     WHEREAS, under the Original Plan, the Merger constitutes a Reorganization
Event, as such term is defined in the Original Plan, and as a result all
outstanding options were assumed by VistaPrint Bermuda;
     WHEREAS, Vistaprint N.V., a company incorporated under the laws of the
Netherlands (the “Company”), assumed such plan effective August 31, 2009.
     NOW, THEREFORE, the Original Plan is hereby amended and restated as
follows:
1. Purpose
     The purpose of this 2000-2002 Share Incentive Plan (the “Plan”) of the
Company, is to advance the interests of the Company’s shareholders by enhancing
the ability of the Company and its subsidiaries to attract, retain and motivate
persons who make (or are expected to make) important contributions to the
Company and its subsidiaries by providing such persons with equity ownership
opportunities and performance-based incentives and thereby better aligning the
interests of such persons with those of the Company’s shareholders. Except where
the context otherwise requires, the term “Company” includes any of the Company’s
present or future parent or subsidiary corporations as defined in Sections
424(e) or (f) of the United States Internal Revenue Code of 1986, as amended,
and any regulations promulgated thereunder (the “Code”) and any other business
venture (including, without limitation, joint venture or limited liability
company) in which the Company has a significant interest, as determined by the
Company’s Supervisory Board.
2. Eligibility
     All of the Company’s employees, officers, directors, consultants and
advisors (and any individuals who have accepted an offer for employment are
eligible to be granted options, restricted share awards, or other share-based
awards (each, an “Award”) under the Plan. Each person who has been granted an
Award under the Plan is deemed a “Participant.”
3. Administration and Delegation
     (a) Administration by the Board. The Plan will be administered by the
Company’s Management Board and/or Supervisory Board, as may be permitted by
applicable law in any particular instance (the “Board”). The Board has authority
to grant Awards and to adopt, amend and repeal such administrative

 



--------------------------------------------------------------------------------



 



rules, guidelines and practices relating to the Plan as it shall deem advisable.
The Board may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem expedient to carry the Plan into effect and it shall be the sole and final
judge of such expediency. All decisions by the Board shall be made in the
Board’s sole discretion and shall be final and binding on all persons having or
claiming any interest in the Plan or in any Award. No director or person acting
pursuant to the authority delegated by the Board shall be liable for any action
or determination relating to or under the Plan made in good faith.
     (b) Appointment of Committees and Service Providers. To the extent
permitted by applicable law, the Board may delegate any or all of its powers
under the Plan to one or more committees or subcommittees of the Board (a
“Committee”) and/or to one or more subsidiaries of the Company (a “Service
Provider”). All references in the Plan to the “Board” mean the Board, a
Committee of the Board, or a Service Provider, to the extent that the Board’s
powers or authority under the Plan have been delegated to such Committee or
Service Provider.
4. Shares Available for Awards. Subject to adjustment under Section 9, Awards
may be made under the Plan for up to 9,000,000 ordinary shares of the Company,
€0.01 par value per share (the “Ordinary Shares”). If any Award expires or is
terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part (including as the result of Ordinary Shares
subject to such Award being repurchased by the Company at the original issuance
price pursuant to a contractual repurchase right) or results in any Ordinary
Shares not being issued, the unused Ordinary Shares covered by such Award shall
again be available for the grant of Awards under the Plan, subject, however, in
the case of Incentive Stock Options (as hereinafter defined), to any limitations
under the Code. Ordinary Shares issued under the Plan may consist in whole of in
part of authorized but unissued shares or treasury shares.
5. Stock Options
     (a) General. The Board may grant options to purchase Ordinary Shares (each,
an “Option”) and determine the number of Ordinary Shares to be covered by each
Option, the exercise price of each Option and the conditions and limitations
applicable to the exercise of each Option, including conditions relating to
applicable Dutch laws, applicable United States federal or state securities
laws, or other applicable laws worldwide, as it considers necessary or
advisable. An Option that is not intended to be an Incentive Stock Option (as
hereinafter defined) is designated a “Nonstatutory Stock Option.”
     (b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall be granted only to employees of the Company or its parent
or subsidiary corporations and shall be subject to and shall be construed
consistently with the requirements of Section 422 of the Code. The Company shall
have no liability to a Participant, or any other party, if an Option (or any
part thereof) that is intended to be an Incentive Stock Option is not an
Incentive Stock Option.
     (c) Exercise Price. The Board shall establish the exercise price at the
time each Option is granted and specify it in the applicable option agreement.
     (d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement.
     (e) Exercise of Option. Options may be exercised by delivery to the Company
of a written notice of exercise signed by the proper person or by any other form
of notice (including electronic notice) approved

2



--------------------------------------------------------------------------------



 



by the Board together with payment in full as specified in Section 5(f) for the
number of shares for which the Option is exercised.
     (f) Payment Upon Exercise. Ordinary Shares purchased upon the exercise of
an Option granted under the Plan shall be paid for as follows:
     (1) in cash or by check, payable to the order of the Company;
     (2) except as the Board may, in its sole discretion, otherwise provide in
an option agreement, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price and any required
tax withholding;
     (3) when the Ordinary Shares are registered under the United States
Securities Exchange Act of 1934 (the “Exchange Act”), by delivery of Ordinary
Shares owned by the Participant, or by attestation to the ownership of a
sufficient number of Ordinary Shares, valued at their fair market value as
determined by (or in a manner approved by) the Board in good faith (“Fair Market
Value”), provided (i) such methods of payment are then permitted under
applicable law and (ii) such Ordinary Shares, if acquired directly from the
Company, were owned by the Participant at least six months prior to such
delivery;
     (4) to the extent permitted by the Board, in its sole discretion by
(i) delivery of a promissory note of the Participant to the Company on terms
determined by the Board, or (ii) payment of such other lawful consideration as
the Board may determine; or
     (5) by any combination of the above permitted forms of payment.
     (g) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or
securities of an entity, the Board may grant Options in substitution for any
options or other securities or equity-based awards granted by such entity or an
affiliate thereof. Substitute Options may be granted on such terms as the Board
deems appropriate in the circumstances, notwithstanding any limitations on
Options contained in the other sections of this Section 5 or in Section 2.
     (h) Sale or Transfer of Ordinary Shares. In the discretion of the Board,
the Participant’s Award agreement may include terms and conditions regarding any
sale, transfer or other disposition by the Participant of the Ordinary Shares
received upon the exercise of an Option granted under the Plan, including any
right of the Company to purchase all or a portion of such Ordinary Shares.
6. Restricted Shares
     (a) Grants. The Board may grant Awards entitling recipients to acquire
Ordinary Shares, subject to the right of the Company to repurchase all or part
of such shares at their issue price or other stated or formula price (or to
require forfeiture of such shares if issued at no cost) from the recipient in
the event that conditions specified by the Board in the applicable Award are not
satisfied prior to the end of the applicable restriction period or periods
established by the Board for such Award (each, a “Restricted Share Award”).

3



--------------------------------------------------------------------------------



 



     (b) Terms and Conditions. The Board shall determine the terms and
conditions of any such Restricted Share Award, including the conditions for
repurchase (or forfeiture) and the issue price, if any, and conditions relating
to applicable Dutch laws, applicable United States federal or state securities
laws, or applicable laws of other jurisdictions where a Restricted Share Award
is granted, as it considers necessary or advisable.
     (c) Share Certificates. Any Ordinary Share certificates issued in respect
of a Restricted Share Award shall be registered in the name of the Participant
and, unless otherwise determined by the Board, deposited by the Participant,
together with a share power endorsed in blank, with the Company (or its
designee). As a registered holder of the Ordinary Shares granted pursuant to the
Restricted Share Award, the Participant receiving such Award shall be entitled
to all the rights, privileges and benefits with respect to such Ordinary Shares.
At the expiration of the applicable restriction periods, the Company (or such
designee) shall deliver the certificates no longer subject to such restrictions
to the Participant or if the Participant has died, to the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, Designated Beneficiary means the
Participant’s estate.
     (d) Sale or Transfer of Ordinary Shares. In the discretion of the Board,
the Participant’s Restricted Award agreement may include terms and conditions
regarding the sale, transfer or other disposition by the Participant of the
Ordinary Shares received pursuant to a Restricted Share Award, including the
right by the Company to purchase all or a portion of such Ordinary Shares.
7. Other Share-Based Awards
     The Board has the right to grant other Awards based upon the Ordinary
Shares having such terms and conditions as the Board may determine, including
the grant of shares based upon certain conditions, the grant of securities
convertible into Ordinary Shares and the grant of stock appreciation rights.
8. Adjustments for Changes in Ordinary Shares and Certain Other Events
     (a) Changes in Capitalization. In the event of any share split, reverse
share split, share dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Ordinary Shares other than a normal
cash dividend, (i) the number and class of securities available under this Plan,
(ii) the number and class of securities and exercise price per share subject to
each outstanding Option, (iii) the repurchase price per share subject to each
outstanding Restricted Share Award, and (iv) the terms of each other outstanding
Award shall be appropriately adjusted by the Company (or substituted Awards may
be made, if applicable) to the extent the Board shall determine, in good faith,
that such an adjustment (or substitution) is necessary and appropriate. If this
Section 8(a) applies and Section 8(c) also applies to any event, Section 8(c)
shall be applicable to such event, and this Section 8(a) shall not be
applicable.
     (b) Liquidation or Dissolution. In the event of a proposed liquidation or
dissolution of the Company, the Board shall upon written notice to the
Participants provide that all then unexercised Options will (i) become
exercisable in full as of a specified time at least 10 business days prior to
the effective date of such liquidation or dissolution and (ii) terminate
effective upon such liquidation or dissolution, except to the extent exercised
before such effective date. The Board may specify the effect of a liquidation or
dissolution on any Restricted Share Award or other Award granted under the Plan
at the time of the grant of such Award.

4



--------------------------------------------------------------------------------



 



     (c) Reorganization and Change in Control Events.
          (1) Definitions
               (a) A “Reorganization Event” means:
     (i) any merger or consolidation of the Company with or into another entity
as a result of which the Ordinary Shares are converted into or exchanged for the
right to receive cash, securities or other property; or
     (ii) any exchange of shares of the Company for cash, securities or other
property pursuant to a share exchange transaction.
               (b) A “Change in Control Event” means:
     (i) the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital shares or equity of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 50% or more of either (x) the
then-outstanding Ordinary Shares (the “Outstanding Company Ordinary Shares”) or
(y) the combined voting power of the then-outstanding securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control Event: (A) any acquisition directly from the Company (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for Ordinary Shares or voting
securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (C) any acquisition by any corporation
pursuant to a Business Combination (as defined below) that complies with clauses
(x) and (y) of subsection (ii) of this definition; or
     (ii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Ordinary Shares and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which includes, without
limitation, a corporation that as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership of the Outstanding Company Ordinary Shares and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding the Acquiring

5



--------------------------------------------------------------------------------



 



Corporation or any employee benefit plan (or related trust) maintained or
sponsored by the Company or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 30% or more of the then-outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination).
               (c) “Good Reason” means any significant diminution in the
Participant’s title, authority, or responsibilities from and after such
Reorganization Event or Change in Control Event, as the case may be, or any
reduction in the annual cash compensation payable to the Participant from and
after such Reorganization Event or Change in Control Event, as the case may be,
or the relocation of the place of business at which the Participant is
principally located to a location that is greater than 50 miles from the current
site.
               (d) “Cause” means any (i) willful failure by the Participant,
which failure is not cured within 30 days of written notice to the Participant
from the Company, to perform his or her material responsibilities to the Company
or (ii) willful misconduct by the Participant that affects the business
reputation of the Company. The Participant is considered to have been discharged
for “Cause” if the Company determines, within 30 days after the Participant’s
resignation, that discharge for Cause was warranted.
          (2) Effect on Options
               (a) Reorganization Event. Upon the occurrence of a Reorganization
Event (regardless of whether such event also constitutes a Change in Control
Event), or the execution by the Company of any agreement with respect to a
Reorganization Event (regardless of whether such event will result in a Change
in Control Event), the Board shall provide that all outstanding Options shall be
assumed, or equivalent options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof); provided that if such
Reorganization Event also constitutes a Change in Control Event, except to the
extent specifically provided to the contrary in the instrument evidencing any
Option or any other agreement between a Participant and the Company, one-half of
the number of shares subject to the Option that were not already vested shall
become exercisable if, on or prior to the first anniversary of the date of the
consummation of the Reorganization Event, the Participant’s employment with the
Company or the acquiring or succeeding corporation is terminated for Good Reason
by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation. For purposes hereof, an Option shall be
considered to be assumed if, following consummation of the Reorganization Event,
the Option confers the right to purchase, for each Ordinary Share subject to the
Option immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of each Ordinary Share held immediately
prior to the consummation of the Reorganization Event (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Ordinary Shares); provided, however,
that if the consideration received as a result of the Reorganization Event is
not solely common stock of the acquiring or succeeding corporation (or an
affiliate thereof), the Company may, with the consent of the acquiring or
succeeding corporation, provide for the consideration to be received upon the
exercise of Options to consist solely of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) equivalent in fair market value
to the per share consideration received by holders of outstanding Ordinary
Shares as a result of the Reorganization Event.
               Notwithstanding the foregoing, if the acquiring or succeeding
corporation (or an affiliate thereof) does not agree to assume, or substitute
for, such Options, then the Board shall, upon written notice to the
Participants, provide that all then unexercised Options will become exercisable
in full as of a

6



--------------------------------------------------------------------------------



 



specified time prior to the Reorganization Event and will terminate immediately
prior to the consummation of such Reorganization Event, except to the extent
exercised by the Participants before the consummation of such Reorganization
Event; provided, however, that in the event of a Reorganization Event under the
terms of which holders of Ordinary Shares will receive upon consummation thereof
a cash payment for each share of Ordinary Share surrendered pursuant to such
Reorganization Event (the “Acquisition Price”), then the Board may instead
provide that all outstanding Options shall terminate upon consummation of such
Reorganization Event and that each Participant shall receive, in exchange
therefor, a cash payment equal to the amount (if any) by which (A) the
Acquisition Price multiplied by the number of Ordinary Shares subject to such
outstanding Options (whether or not then exercisable), exceeds (B) the aggregate
exercise price of such Options. To the extent all or any portion of an Option
becomes exercisable solely as a result of the first sentence of this paragraph,
upon exercise of such Option the Participant shall receive shares subject to a
right of repurchase by the Company or its successor at the Option exercise
price. Such repurchase right (1) shall lapse at the same rate as the Option
would have become exercisable under its terms and (2) shall not apply to any
shares subject to the Option that were exercisable under its terms without
regard to the first sentence of this paragraph.
               (b) Change in Control Event that is not a Reorganization Event.
Upon the occurrence of a Change in Control Event that does not also constitute a
Reorganization Event, except to the extent specifically provided to the contrary
in the instrument evidencing any Option or any other agreement between a
Participant and the Company, one-half of the number of shares subject to the
Option that were not already vested shall become exercisable if, on or prior to
the first anniversary of the date of the consummation of the Change in Control
Event, the Participant’s employment with the Company or the acquiring or
succeeding corporation is terminated for Good Reason by the Participant or is
terminated without Cause by the Company or the acquiring or succeeding
corporation.
               (c) If any Option provides that it may be exercised for Ordinary
Shares that remain subject to a repurchase right in favor of the Company, upon
the occurrence of a Reorganization Event, any restricted shares received upon
exercise of such Option shall be treated in accordance with Section 8(c)(3) as
if they were a Restricted Share Award.
          (3) Effect on Restricted Share Awards
               (a) Reorganization Event that is not a Change in Control Event.
Upon the occurrence of a Reorganization Event that is not a Change in Control
Event, the repurchase and other rights of the Company under each outstanding
Restricted Share Award shall inure to the benefit of the Company’s successor and
shall apply to the cash, securities or other property which Ordinary Shares were
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to the Ordinary Shares
subject to such Restricted Share Award.
               (b) Change in Control Event. Upon the occurrence of a Change in
Control Event (regardless of whether such event also constitutes a
Reorganization Event), except to the extent specifically provided to the
contrary in the instrument evidencing any Restricted Share Award or any other
agreement between a Participant and the Company, one-half of the number of
shares subject to conditions or restrictions shall become free from all
conditions or restrictions if, on or prior to the first anniversary of the date
of the consummation of the Change in Control Event, the Participant’s employment
with the Company or the acquiring or succeeding corporation is terminated for
Good Reason by the Participant or is terminated without Cause by the Company or
the acquiring or succeeding corporation.

7



--------------------------------------------------------------------------------



 



          (4) Effect on Other Awards
               (a) Reorganization Event that is not a Change in Control Event.
The Board shall specify the effect of a Reorganization Event that is not a
Change in Control Event on any other Award granted under the Plan at the time of
the grant of such Award.
               (b) Change in Control Event. Upon the occurrence of a Change in
Control Event (regardless of whether such event also constitutes a
Reorganization Event), except to the extent specifically provided to the
contrary in the instrument evidencing any Award or any other agreement between a
Participant and the Company, one-half of the number of shares subject to each
such Award shall become exercisable, realizable, vested or free from conditions
or restrictions if, on or prior to the first anniversary of the date of the
consummation of the Change in Control Event, the Participant’s employment with
the Company or the acquiring or succeeding corporation is terminated for Good
Reason by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation.
9. General Provisions Applicable to Awards
     (a) Transferability of Awards. Except as the Board may otherwise determine
or provide in an Award, Awards shall not be sold, assigned, transferred, pledged
or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the life of the Participant, shall be exercisable only
by the Participant. References to a Participant, to the extent relevant in the
context, include references to authorized transferees.
     (b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.
     (c) Board Discretion. Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.
     (d) Termination of Status. The Board shall determine and indicate in the
Participant’s Award Agreement, the effect on an Award of the disability, death,
retirement, authorized leave of absence or other change in the employment or
other status of a Participant and the extent to which, and the period during
which, the Participant, the Participant’s legal representative, conservator,
guardian or Designated Beneficiary may exercise rights under the Award.
     (e) Withholding. Each Participant shall pay to the Company, or make
provision satisfactory to the Board for payment of, any taxes required by law to
be withheld in connection with Awards to such Participant no later than the date
of the event creating the tax liability. Except as the Board may otherwise
provide in an Award, when the Ordinary Shares are registered under the Exchange
Act, Participants may satisfy such tax obligations in whole or in part by
delivery of Ordinary Shares, including shares retained from the Award creating
the tax obligation, valued at their Fair Market Value; provided, however, that
the total tax withholding where shares are being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for United States
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income) or, the applicable statutory withholding rates
as required under the laws of a jurisdiction other than the United States. The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to a Participant.

8



--------------------------------------------------------------------------------



 



     (f) Amendment of Award. The Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant’s consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant.
     (g) Conditions on Delivery of Share. The Company is not obligated to
deliver any Ordinary Shares pursuant to the Plan or to remove restrictions from
shares previously delivered under the Plan until (i) all conditions of the Award
have been met or removed to the satisfaction of the Company, (ii) in the opinion
of the Company’s counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied, including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations, and (iii) the Participant has executed and delivered to
the Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of any applicable laws, rules or
regulations.
     (h) Acceleration. The Board may at any time provide that any Award shall
become immediately exercisable in full or in part, free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be.
10. Miscellaneous
     (a) No Right To Employment or Other Status. No person shall have any claim
or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
     (b) No Rights As Shareholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
shareholder with respect to any Ordinary Shares to be distributed with respect
to an Award until becoming the record holder of such shares. Notwithstanding the
foregoing, in the event the Company effects a split of the Ordinary Shares by
means of a share dividend and the exercise price of and the number of shares
subject to such Option are adjusted as of the date of the distribution of the
dividend (rather than as of the record date for such dividend), then an optionee
who exercises an Option between the record date and the distribution date for
such share dividend shall be entitled to receive, on the distribution date, the
share dividend with respect to the Ordinary Shares acquired upon such Option
exercise, notwithstanding the fact that such shares were not outstanding as of
the close of business on the record date for such share dividend.
     (c) Effective Date and Term of Plan. The Plan became effective on
September 25, 2000 (the “Initial Effective Date”). No Awards shall be granted
under the Plan after the completion of ten years from the Initial Effective
Date, but Awards previously granted may extend beyond that date.
     (d) Amendment of Plan. The Board may amend, suspend or terminate the Plan
or any portion thereof at any time.
     (e) Authorization of Sub-Plans. The Board may from time to time establish
one or more sub-plans under the Plan for purposes of satisfying applicable blue
sky, securities, tax or other applicable laws of various jurisdictions. The
Board shall establish such sub-plans by adopting supplements to this Plan
containing (i) such limitations on the Board’s discretion under the Plan as the
Board deems necessary or

9



--------------------------------------------------------------------------------



 



desirable or (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the Board are deemed to be part of the Plan, but each
supplement shall apply only to Participants within the affected jurisdiction and
the Company shall not be required to provide copies of any supplement to
Participants in any jurisdiction that is not the subject of such supplement.
     (f) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the
Netherlands, without regard to any applicable conflicts of law.
Adopted by the Company’s Supervisory Board,
Management Board and shareholders on August 28, 2009.
Amended by the Company’s Supervisory Board and
Management Board on October 2, 2010.

10